Judgment affirmed, with costs. Memorandum: Appellant’s main contention on this appeal is that there was no evidence of actual or constructive notice of the defective stairway. There was evidence that the flight of stairs directly below the stairs which gave way and caused the plaintiff’s injuries were replaced within “ a year or so previous to the accident.” We think this evidence was sufficient to permit the jury to find constructive notice of the defect. The applicable rule of law was laid down in Rouillon v. Wilson (29 App. Div. 307, 308) as follows: “ Where, as here, notice is given of a defect in a part of an appurtenance arising from a cause which would operate to impair the whole appurtenance, that notice is sufficient to impose upon the owner the duty of inspection of the whole appurtenance.” Appellant also argues that the verdict is excessive. There is evidence from which the jury could find a permanent injury to plaintiff’s ankle. Under such circumstances we think the verdict of the jury should not be disturbed. All concur. (Appeal from a judgment for plaintiff in a negligence action.) Present — Taylor, P. J., MeCurn, Vaughan, Kimball and Piper, JJ.